Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Renumbered1 Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,662,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the ‘897 patent were substantially claimed in claims 1-3, and claim 1 of the pending application is a system claim performing the method claim 1 of ‘897 application by splitting the performance into interactive input response device and incentive company server, which is obvious variation. Although claim 1 also recites additional part, ex. “tracking and monitoring” step, which is obvious variation of employee assessment training. Claims 2-3 of the pending application are corresponding to claims 1 and 5 of the ‘897 patent.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 16/543,149 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications. In particular, the ‘149 application was abandoned for Applicant’s failure to timely file a proper reply to the Office letter mailed on 2/8/2022. ‘149 app, Notice of Abandonment mailed 8/17/2022. It is noted that Applicant also fails to file any extension of time. Therefore, the ‘149 application is abandoned on 5/9/2022, which is after its shorten statutory period. This application is filed 6/7/2022, which is after the abandonment date. Therefore, the applications are not copending. As such US Patent Application Publication 2020/0027061 A1, which is a published ‘149 application is deemed a prior art.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US08/68912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, claim 1 recites “track and monitor reward redemption data to identify progress or non-progress toward predetermined supervisor metrics; transform the aggregated reward value data into instructions for generation of a supervisor dashboard in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant,” which the ‘912 application fails to provide written description support. The pending application claims the benefit of the priority as a continuation-in-part (CIP) application of the ‘912 PCT application. In general, the ‘912 CIP application contains only FIG. 1-5, which corresponds to FIG. 10-14 of this application. However, ¶0022 of the CIP application discloses general aspect of the compliance but does not provide the support for the “transform the aggregated reward value data into instructions for generation of a supervisor dashboard in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interactive input response device,” “memory device,” and “processing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, claim 1 recites “configured to distribution,” which should read “configured for distribution.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in line 11, claim 1 recites “is are,” which should read “is.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 1, claim 2 recites “is is,” which should read “is.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a company server” in line 9 and “an incentive company server” line 14.  It is unclear whether the two instances of “server” refer to same server or different because claim is written in a way so that data are communicated between interactive input response devices and the incentive server but claim 1 explicitly recites two different servers. For similar reasons, its dependent claims are rejected as well.
Claim 1 recites the limitations "the reward" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For similar reasons, its dependent claims are rejected as well.
Claim 1 recites the limitation "the memory device" in line 16.  It is ambiguous which renders the claim indefinite because it is unclear whether the limitations refer to “a memory device [of the interactive input response device]” in line 4 or “a memory device [of the incentive company server]” in line 15.  For similar reasons, “the processing device” in line 16 is rejected as well. Dependent claims are rejected as well for inheritance.
Claim 1 recites the limitations "the identity" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For similar reasons, its dependent claims are rejected as well.
Claim 1 recites the limitation “a reward” in line 12. It is unclear whether the limitation refers to “a reward” in line 8 or another new “reward”. For similar reasons, its dependent claims are rejected as well.
Claim 1 recites the limitation “instruction” in line 22. It is unclear whether the limitation refers to “instruction” in line 4, one of “instructions” in line 7 or another new “instruction”. For similar reasons, its dependent claims are rejected as well.
Claim 2 recites the limitation “the reward”. It is unclear whether the limitation refers to “a reward” in claim 1, or another reward of “you-did-it-right card” as defined in claim 2. For similar reasons, its dependent claims are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s): 
a plurality of you-did-it-right cards2, each of the you-did-it-right cards having printed thereon one or more safety metrics and configured to distribution via a supervisor; 
an interactive input response device comprising a display, a memory device having computer readable code, and a processing device operably linked to the memory device, wherein the processing device is configured to execute the computer readable code to: 
receive from a human member a plurality of responses to safety metric queries printed on the you-did-it-right cards; 
convey the plurality of responses to a company server; 
calculate a reward value to be given to the human member, wherein the reward value is are based on a variable win algorithm that rewards first time human members with higher value rewards and wherein the reward is a value greater than or equal to zero dollars; 
an incentive company server, operably linked to the interactive input response device via a network and having a display, a memory device having computer readable code, and a processing device operably linked to the memory device, wherein the processing device is configured to execute computer readable code to: 
receive from the interactive input response device data regarding the number of safety metric queries for each human member; 
receive from the interactive input response device data regarding reward values given to each human member; 
receive the identify of the supervisor who issued each of the you-did-it-right cards; 
aggregate reward value data; 
track and monitor reward redemption data to identify progress or non-progress toward predetermined supervisor metrics; 
transform the aggregated reward value data into instructions for generation of a supervisor dashboard3 in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant.
The non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “interactive input response device,” “server,” “computer system,” “graphical user interface,” and “display [data]” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses an incentive company person tracks and monitors client’s company’s employees’ performances and share the performance based supervisors compliance information with the client company. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Further, the limitation is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “interactive input response device,” “server,” “computer system,” “graphical user interface,” and “display [data]”.
The “interactive input response device,” “server,” “graphical user interface4,” and “computer system,” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function)5 such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “display [data]”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, transmitting or outputting, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-3 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional element. It is noted that “tangible card” [claim 2] is merely a paper with human readable information, and the content of the written information is merely non-functional descriptive material and no patentable weight it given. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims, JR. (U.S. Patent Application Publication 2020/0027061), hereinafter Sims2.
Regarding claim 1, Sims2 discloses a system comprising: 
a plurality of you-did-it-right cards, each of the you-did-it-right cards having printed thereon one or more safety metrics and configured to distribution via a supervisor (FIG. 3); 
an interactive input response device comprising a display, a memory device having computer readable code, and a processing device operably linked to the memory device (FIG. 15), wherein the processing device is configured to execute the computer readable code to: 
receive from a human member a plurality of responses to safety metric queries printed on the you-did-it-right cards (“Logs on to computer” in FIG. 12; ¶0037: “the employee would enter this information from the You Did It Right! card along with the alpha-numeric number into the interactive input response device such as a computer terminal or other means such as a telephone.”); 
convey the plurality of responses to a company server (“Sends you-did-it-right card data” in FIG. 12); 
calculate a reward value to be given to the human member, wherein the reward value is are based on a variable win algorithm that rewards first time human members with higher value rewards and wherein the reward is a value greater than or equal to zero dollars (¶0042: “the reward may alternatively be linked to a variable win algorithm that rewards first time employees more often and with higher value gifts than repeat employees.”); 
an incentive company server, operably linked to the interactive input response device via a network and having a display, a memory device having computer readable code, and a processing device operably linked to the memory device (“Incentive Company” in FIG. 12; “incentive company server” in ¶0041), wherein the processing device is configured to execute computer readable code to: 
receive from the interactive input response device data regarding the number of safety metric queries for each human member (¶0036: “The You Did It Right! card would have an alpha-numeric identifier and also have fields for the supervisor to fill in such information as the ID number of the employee observed, the ID number of the supervisor who observed the employee, the date observed, and check boxes for the behaviors observed in compliance with the training step.”; ¶0037: “To complete the testing step, the employee would enter this information from the You Did It Right! card along with the alpha-numeric number into the interactive input response device”); 
receive from the interactive input response device data regarding reward values given to each human member (¶0043: “Each coupon will have a unique identification number associated with it as well as other information about the value of the reward,”); 
receive the identify of the supervisor who issued each of the you-did-it-right cards (¶0036: “the ID number of the supervisor who observed the employee”); 
aggregate reward value data (“Aggregates data and sends” in FIG. 12); 
track and monitor reward redemption data to identify progress or non-progress toward predetermined supervisor metrics (¶0048: “the incentive company would track this data and report it back to the client company. This report would be in the form of updatable wall posters but also on a website portal or dashboard.”); 
transform the aggregated reward value data into instructions for generation of a supervisor dashboard in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant (¶0048: “For instance, the website view will represent all managers as color coded dots with red for noncompliant, yellow for marginal compliance, and green for full compliance with the improvement metrics.”).

Regarding claim 2, Sims2 further discloses that each of the you-did-it-right cards is is a tangible card that is associated with a unique identifier, with the metric queries, and with the supervisor (FIG. 3 and 5).

Regarding claim 3, Sims2 further discloses that the unique identifier comprises an alpha numeric code (FIG. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternative, claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sims,, JR. (U.S. Patent Application Publication 2006/0204948), hereinafter Sims1, in view of Woodson (U.S. Patent 6,789,047).
Regarding claim 1, Sims1 discloses a system comprising: 
a plurality of you-did-it-right cards, each of the you-did-it-right cards having printed thereon one or more safety metrics and configured to distribution via a supervisor (¶0023: “Referring now to FIG. 1, the printer 14 prints out a token or a ticket which specifies the employees reward, and which the employee can redeem… Additionally, the reward could be a coupon with a code given to the employee by the employer that would allow the employee to log onto the console using the coupon code to receive another on-screen scratchoff.”;); 
an interactive input response device comprising a display, a memory device having computer readable code, and a processing device operably linked to the memory device (input device 13; FIG. 1), wherein the processing device is configured to execute the computer readable code to: 
receive from a human member a plurality of responses to safety metric queries printed on the you-did-it-right cards (¶0023: “Referring now to FIG. 1, the printer 14 prints out a token or a ticket which specifies the employees reward, and which the employee can redeem… Additionally, the reward could be a coupon with a code given to the employee by the employer that would allow the employee to log onto the console using the coupon code to receive another on-screen scratchoff.”; ¶0030: “The employee would enter his id number, manager's id number, and the behaviors observed.”); 
convey the plurality of responses to a company server (FIG. 1); 
calculate a reward value to be given to the human member, wherein the reward value is are based on a variable win algorithm that rewards first time human members with higher value rewards and wherein the reward is a value greater than or equal to zero dollars (¶0023: “Additionally, the reward could be a coupon with a code given to the employee by the employer that would allow the employee to log onto the console using the coupon code to receive another on-screen scratchoff.”); 
an incentive company server, operably linked to the interactive input response device via a network and having a display, a memory device having computer readable code, and a processing device operably linked to the memory device (computer system 12; ¶0033: “the employer wishes to reward the employees by using a third party firm”), wherein the processing device is configured to execute computer readable code to: 
receive from the interactive input response device data regarding the number of safety metric queries for each human member (¶0030: “The employee could enter the reward card info into the kiosk, a website, or a toll free phone-in hotline.”); 
receive from the interactive input response device data regarding reward values given to each human member (¶0023: “Referring now to FIG. 1, the printer 14 prints out a token or a ticket which specifies the employees reward, and which the employee can redeem”); 
receive the identify of the supervisor who issued each of the you-did-it-right cards (¶0030: “The employee would enter his id number, manager's id number, and the behaviors observed.”); 
aggregate reward value data (¶0031 teaches the aggregating the redemption data for tracking any abuse: “The system would screen out to limit the employee from fraudulently claiming more cards than received, and would prevent managers from rewarding the same employee more than one time per month.”); 
track and monitor reward redemption data to identify progress or non-progress toward predetermined supervisor metrics (¶0023: “The reward revealed by the on-screen scratchoff could be points.”; ¶0027: “the kiosk may be deployed to track a number of behaviors including health risk as follows: Employees will have a health screen/physical and be assigned a high, low, or medium at risk category to indicate their health.  They will log to this site to view their health points and will earn additional points.”); 
transform the aggregated reward value data into instructions (¶0032: “A Training Card could also be handed to the employee who would be able to call the answers into a toll free phone line and earn prizes and chances at trips.  The number of calls and the answers to them would be reported back to the sponsoring company.”).
Sims1 does not explicitly disclose the instructions comprise generation of a supervisor dashboard in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant.
Woodson discloses a method and system for evaluating the performance of an instructor (Abstract) comprising generation of a supervisor dashboard in the form of a graphical user interface on the display of the incentive company server, wherein the dashboard is configured to visually represent each of a plurality of supervisors as noncompliant, marginally compliant, or fully compliant (col. 5, ll. 33-57 teaches the rating the supervisor’s compliance, i.e. instructor’s performance, and displaying such evaluation data).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Sims1 by adding the supervisor compliance features as taught in Woodson in order to “adequately assess[] the performance of an instructor.” (col. 1, ll. 37-39 of Woodson).

Regarding claim 2, Sims1 further discloses that each of the you-did-it-right cards is is a tangible card that is associated with a unique identifier, with the metric queries, and with the supervisor (¶0023: “Referring now to FIG. 1, the printer 14 prints out a token or a ticket which specifies the employees reward, and which the employee can redeem… Additionally, the reward could be a coupon with a code given to the employee by the employer that would allow the employee to log onto the console using the coupon code to receive another on-screen scratchoff.”; ¶0030: “The employee would enter his id number, manager's id number, and the behaviors observed.”).

Regarding claim 3, Sims1 further discloses that the unique identifier comprises an alpha numeric code (¶0030: “The employee would enter his id number, manager's id number, and the behaviors observed.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the supra 112(b) rejection about duplicated claim 10.
        2 Although Specification does not define the “you-did-it-right card,” Figures 3 and 4 illustrate “you-did-it-right card” and “Smart Card” in a similar manner and material. The Specification describes “This SmartCard could be a physical card made of paper or other three dimensional material or it could be an email or other electronic form.” Spec. 6 Therefore, a you-did-it-right card can be construed information, which is abstract, or information written in a paper, which can be surely performable by pen and paper and is considered an abstract idea.
        3 Under the broadest reasonable interpretation, the dashboard comprises a paper dashboard where information can be surely written by pen and paper, and therefore is considered as an abstract idea.
        4 MPEP 2106.04(a)(2)(III)(C)(3).
        5 Spec. 8 “the interactive input response device such as a computer terminal.”